ANSTEAD, Judge,
specially concurring.
I concur in the affirmance of appellant’s conviction and sentence as a principal in the delivery of cocaine. The appellant has presented a close issue on the sufficiency of the evidence. However, I believe the combination of. the appellant being found immediately after the transaction with the marked bills used by the undercover officers to consummate the transaction, and the evidence of the interaction between appellant and the person who actually delivered the cocaine to the police, was sufficient to require the case to be submitted to the jury. In addition, the evidence of how a “typical” street transaction works bolstered the state’s case and its admission is not in issue.